Citation Nr: 0004176	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-51 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1980 to February 
1983 and over 2 1/2 years of active service prior thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied reopening the veteran's claim 
of entitlement to service connection for a back disorder.

In September 1998, the Board issued a decision finding that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
back disorder.  By order dated March 1999, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion, vacating the Board decision and remanding the appeal.  
A copy of the motion and a copy of the Court order have been 
included in the veteran's claims file.


FINDINGS OF FACT

1.  An unappealed February 1996 RO decision determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a back 
disability.

2.  Evidence received since the February 1996 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.



CONCLUSION OF LAW

New and material evidence has been received and a claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for a back disability.  With respect to this 
claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.

The evidence of record prior to the February 1996 RO decision 
included service medical records, the veteran's statements, 
and VA treatment records.

The February 1996 RO decision noted that an April 1993 RO 
decision had previously denied service connection for a back 
disability because there was no medical evidence to establish 
a back disability since discharge.  The February 1996 RO 
decision continued denial because there was no evidence to 
establish continuity of treatment from discharge until the 
present.  As the February 1996 RO denial was not appealed, it 
is final.  38 U.S.C.A. § 7105.

Subsequent to the February 1996 RO decision additional 
evidence has been submitted, including a statement from a 
private registered nurse, Linda King, a report of VA 
examination, as well as the veteran's testimony.  The 
statement from Ms. King reflects her belief that the 
veteran's disability of the back, that existed during 
service, did not heal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a claim for service connection was previously 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  The September 
1996 statement of Ms. King specifically addresses the issue 
of whether or not the veteran's disability of the back had 
it's onset during his active service, and continued to exist 
since his active service.  In Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998), it was noted that while "not every 
piece of new evidence is 'material'; we are concerned, 
however, that some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence 
indicating that the veteran has continuing disability of the 
back contributes "to a more complete picture of the 
circumstances surrounding the origin of" the veteran's 
disability. Id.  Therefore, new and material evidence has 
been submitted and the claim of entitlement to service 
connection for a back disability is reopened. 


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
a back disability is granted.



REMAND

Having determined that new and material evidence has been 
presented, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
a back disability is well grounded under 38 U.S.C.A. 
§ 5107(a).  Winters.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After undertaking any indicated 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for a back disability, de 
novo, to include whether the reopened 
claim is well grounded.

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals




